DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations an enclosure for connectivity network components disposed within a structural step,  wherein the enclosure is disposed within the structural step and the access door is configured to provide access to an interior of the enclosure and the structural step.
Regarding claims 11-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method, comprising: mounting the enclosure inside a structural step so that the structural step substantially surrounds the enclosure leaving the access door of the enclosure exposed so the interior of the enclosure can be accessed when the enclosure is mounted inside the structural step; and wherein an access door of the enclosure is exposed from the structural step, the access door providing access to an interior space of the enclosure. 
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.


Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
March 12, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848